DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 03/29/2021.

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver configured to transmit and receive signals; and at least one processor operably connected to the transceiver, the processor configured to: control the transceiver to receive, from a base station, configuration information for a system information (SI) request by higher layer signaling, the configuration information including first information on an SI request period in number of association periods and second information on at least one SI request resource, each of the at least one SI request resource corresponding to each of at least one SI message, wherein each association period comprises at least one physical random access channel (PRACH) configuration period which includes random access channel (RACH) occasions, and wherein synchronization signal blocks (SSBs) are mapped at least once to the RACH occasions within each association period, identify a resource for requesting an SI message based on the first information and the second information, the second information including an index of an association period of the association periods in the SI request period, information on a random access preamble start index for the SI message, and information for 
The closest prior art, as previously recited, Geng et al. (US 2019/0230713 A1), Astrom et al. (US 2019/0053281 A1), Jiang et al. (US 2021/0105702 A1), are also generally directed to various aspects of a request message sent by a terminal to obtain other SI occupies a large quantity of system resources.  However, none of Geng, Astrom, Jiang teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 6, 11 and 16.  For example, none of the cited prior art teaches or suggest the steps of second information on at least one SI request resource, each of the at least one SI request resource corresponding to each of at least one SI message, wherein each association period comprises at least one physical random access channel (PRACH) configuration period which includes random access channel (RACH) occasions, and wherein synchronization signal blocks (SSBs) are mapped at least once to the RACH occasions within each association period, identify a resource for requesting an SI message based on the first information and the second information, the second information including an index of an association period of the association periods in the SI request period, information on a random access preamble start index for the SI message, and information for selecting an occasion within the association period, and control the transceiver to transmit, to the base station, a message for requesting the SI using the identified SI resource.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478